DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the [specification, drawings, and claims], filed on [date], have been entered.
Applicant’s amendments caused withdrawal of the objection of claim 9. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-2, and 4-9 as being unpatentable over Lee et al. (Lee, S.Y.; Adachi, C.; Yasuda, T., 2016, High-Efficiency Blue Organic Light Emitting Diodes Based on Thermally Activated Delayed Fluorescent from Phenoxaphosphine and Phenoxathiin Derivatives, Adv. Mater. 28, 4626-4631) in view of Hay et al. (Hay, C.; Hissler, M.; Fischmeister, C.; Rault-Berthelot, J.; Toupet, L.; Nyulaszi, L.; Reau, R., 2001, Phosphole-Containing pi-Conjugated Systems: From Model Molecules to Polymer Films on Electrodes, Chem. Eur. J., 2001, 7, 4222-4236, and Numata et al. (Numata, M.; Yasuda, T.; Adachi, C.; 2015, High efficiency pure blue thermally activated delayed fluorescence molecules having 10H-phenoxaborin and acridan units, Chem. Commun., 51, 9443-9446), and of claims 3 and 10-15 over Lee et al. and Numata et al., and further in view of Wang et al. (US 2017/0256729 A1).
	Claims 9 and 10 have been amended.
	Claims 1-8 and 12-15 have been cancelled.
	Claims 9-11 are pending in the application.
	
Response to Arguments
Applicant’s amendments have caused a change in the scope of the claims and reconsideration of a piece of a piece of prior art previously withdrawn. A reinterpretation of the art is given below to explain how the prior art reads on the claims as amended.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0256729 A1) and further in view of Hay et al. (Hay, C.; Hissler, M.; Fischmeister, C.; Rault-Berthelot, J.; Toupet, L.; Nyulaszi, L.; Reau, R., 2001, Phosphole-Containing pi-Conjugated Systems: From Model Molecules to Polymer Films on Electrodes, Chem. Eur. J., 7, 4222-4236).
With respect to claim 9, Wang discloses a phosphorus-containing compound represented by formula (I) (abstract) which is pictured below.

    PNG
    media_image1.png
    255
    380
    media_image1.png
    Greyscale

In this formula, X1 is 
    PNG
    media_image2.png
    73
    84
    media_image2.png
    Greyscale
, R17 is a C6 aryl (phenyl) group, X2 is substituted methylene in which the substituent is a C1 alkyl (paragraph 0035, lines 3-5), X3 is a substituted methylene group, where the substituent is a C1 alkyl (methyl) group, and each of R1-R16 is a hydrogen atom (paragraph 0035).
This forms the compound pictured below.

    PNG
    media_image3.png
    316
    370
    media_image3.png
    Greyscale

Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of thermally activated delayed fluorescent (TADF) materials for organic optoelectronic devices to improve the luminous efficiency (paragraph 0050, lines 4-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Wang does not teach a phosphine sulfide derivative of the compound.
Hay teaches phosphole-containing materials with applications in electronic devices such as light-emitting diodes (page 4222, col. 1, paragraph 1, lines 1-5). Hay teaches that oxo and thiooxodithienylphospholes demonstrate a stabilized HOMO and LUMO and a smaller HOMO-LUMO gap than the corresponding σ3-phosphole (page 4231, col. 1, paragraph 2, lines 1-5), and that oxidation of the phosphole with sulfur induces a blue shift (page 4231, col. 1, paragraph 3, lines 17-20). This blue shift can be observed in comparison of the phosphine oxide derivative, 4b, and the phosphine sulfide derivative, 5b, in Table 5 which demonstrate a λem of 556 nm and 548 nm, respectively.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the phosphine derivative of Wang with a sulfur atom to induce a blue shift in the emission of the compound.
When this modification is made, it forms the instant compound 4.

    PNG
    media_image4.png
    315
    367
    media_image4.png
    Greyscale

With respect to claim 10, Wang teaches an organic electroluminescence device, comprising a first electrode (an anode), a hole transport region, an emission layer, an electron transport region on the emission layer, and a second electrode (a cathode) (paragraph 0051-0052) wherein the emission layer include a phosphorus containing compound (paragraph 0051, lines 9-12) a phosphorus-containing compound represented by formula (I) (abstract) which is pictured below.

    PNG
    media_image1.png
    255
    380
    media_image1.png
    Greyscale

In this formula, X1 is 
    PNG
    media_image2.png
    73
    84
    media_image2.png
    Greyscale
, R17 is a C6 aryl (phenyl) group, X2 is substituted methylene in which the substituent is a C1 alkyl (paragraph 0035, lines 3-5), X3 is a substituted methylene group, where the substituent is a C1 alkyl (methyl) group, and each of R1-R16 is a hydrogen atom (paragraph 0035).
This forms the compound pictured below.

    PNG
    media_image3.png
    316
    370
    media_image3.png
    Greyscale


Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of thermally activated delayed fluorescent (TADF) materials for organic optoelectronic devices to improve the luminous efficiency (paragraph 0050, lines 4-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Wang does not teach a phosphine sulfide derivative of the compound.
Hay teaches phosphole-containing materials with applications in electronic devices such as light-emitting diodes (page 4222, col. 1, paragraph 1, lines 1-5). Hay teaches that oxo and thiooxodithienylphospholes demonstrate a stabilized HOMO and LUMO and a smaller HOMO-LUMO gap than the corresponding σ3-phosphole (page 4231, col. 1, paragraph 2, lines 1-5), and that oxidation of the phosphole with sulfur induces a blue shift (page 4231, col. 1, paragraph 3, lines 17-20). This blue shift can be observed in comparison of the phosphine oxide derivative, 4b, and the phosphine sulfide derivative, 5b, in Table 5 which demonstrate a λem of 556 nm and 548 nm, respectively.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the phosphine derivative of Wang with a sulfur atom to induce a blue shift in the emission of the compound.
When this modification is made, it forms the instant compound 4.

    PNG
    media_image4.png
    315
    367
    media_image4.png
    Greyscale

With respect to claim 11, Wang in view of Hay teach the organic electroluminescence device of claim 10, and Wang teaches the phosphorus-containing compound is a TADF material (paragraph 0050, lines 1-7). It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the phosphine-sulfide compound of Wang in view of Hay as a TADF material in an electroluminescent device, as exemplified by Wang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786